 In the Matter ofSPERRYGYROSCOPE COMPANY, INC.andLOCAL 87, IN-TERNATIONAL MOLDERS & FOUNDRY WORKERS UNION OF NORTH AMER-ICA, A. F. OF L.andLOCAL 450, UNITED ELECTRICAL, RADIO & MACHINEWORKERS OF AMERICA, CIOCase No. 2-RE-69.-Decided February 2,1945Messrs. Andrew J. Perceival, James E. Connelly, Frank G. Gillar,andEdward E. DaParma,all of Great Neck, Long Island, N. Y., forthe Company.Messrs. Jerome Y. Sturm, Frank Jeanette,andA. Stein,of NewYork City, for the Molders.Messrs. Frank Scheirer, Michael Orfink, Joseph F. Fitzgerald,andGeorge Rooney,of New York City, for the UE.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Sperry Gyroscope Company, Inc., GreatNeck, Long Island, New, York, herein called the Company, allegingthat a question affecting commerce had arisen concerning the represen-tation of its employees, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert A. Levett,Trial Examiner.Said hearing was held at New York City betweenNovember 10 and December 7, 1944.The Company, Local 87, Inter-nationalMolders &, Foundry Workers Union of North America,A. F. of L., herein called the Molders, and Local 450, United Electrical,Radio & Machine Workers of America, CIO, herein called the UE,appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Allparties were afforded an opportunity to file briefs with the Board.'Among other rulings, the Trial Examiner overruled the objections of counsel for theMolders and the UE to the eliciting of testimony by the Trial Examiner on matters inissue between the partiesThe Board'sRules and Regulations-Series 3, as amended,Article III, Section 6 (conduct of .hearing),states:"It shall be the 'duty of.the Trial60 N. L. R. B., No. 71.344 SPERRY GYROSCOPE COMPANY, INC.345Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSperry Gyroscope Company Inc., a New York corporation,has itsprincipal office at Great Neck, Long Island, New York, and is engagedin the manufacture, sale, and distribution of aeronautical and marinenavigational instruments at Brooklyn, Garden City, and Great Neck,New York. The only plant involved in the present proceeding is aplant known as the Nassau plant which is located at a distance ofapproximately 37/2 miles from Great Neck, Long Island, New York.During the year 1943, the Company purchased raw materials valuedat more than $100,000, of which 20 percent was obtained from pointsoutside the State of New York.During the same period, the Com-pany's sales ofmanufactured products amounted'to more than $100,-000, of which approximately 75 percent represents shipments madeto points outside the State of New York.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDLocal 87, International Molders & Foundry Workers Union ofNorth America, affiliated with the American Federation of Labor, isa labor organization admitting to membership employees of theCompany.Local 450, United Electrical, Radio & Machine Workers of America,affiliated with the Congress of Industrial Organizations, is a labororganizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 31, 1944, the Company received a letter from the UE claim-ing that there were certain "work categories" located in the foundryof the Company's Nassau plant which raised a question of jurisdictionas between the UE and the Molders. Subsequent conferences betweenthe Company, the Molders, and the UE failed to produce an agreementwith regard to the employees claimed by the two unions herein con-cerned.The Company thereupon declined to bargain with eitherunion with respect to the disputed classifications prior to a determi-Examiner to inquire fully into the question of representation"In view of the foregoingprovision and the fact that a proceeding for the investigation and certification of repre-sentatives is not an adversary proceeding but a proceeding for the purpose of ascertainingthe facts upon which the Board may act in an administrative capacity under the provisionsof the National Labor Relations Act, the objections above noted to the conduct of the TrialExaminer are without merit. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDnation by the Board of the issues outstanding between the two labororganizations.A statement of a Field Examiner for the Board, together with otherevidence introduced at the hearing, indicates that the UE and theMolders each represents a substantial number of employees in thedisputed classifications.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITThe Company, petitioner in the present proceeding, claims as ap-propriate a unit consisting of all employees of the Company's foundryat its Nassau plant, including among the usual foundry occupationsthe classifications of sand casting cleaners and foundry laborers, butexcluding therefrom sand casting cleaner leaders, die casting clean-ers, and die casting cleaner leaders, cutter sharpener, die casting ma-chine operators, and die casting machine, operator leaders, furnacetender leader, leader heat treating, leader inspector, inspectors firstclass, inspectors second class, U. R. W. inspectors, leader laborer, ma-chinists first class, machinists, machinists' helpers, leader maintenancemen, maintenance men first class, maintenance men second class, leadermolders, porters, stock clerk leaders, stock clerks, tool maker first classleader, tool makers first class, tool makers second class, trades helpers,welder leader, welders, production control, cafeteria, guards, time-keepers; clerical employees, and all other supervisory employees.Theparties are in agreement that such customary foundry classificationsas coremakers and apprentices, furnace tenders, machine molders andapprentices, molders and their helpers, pourers, sand muller opera-tors, shake-out men, and all laborers assisting the foregoing workers,-constitute a well defined foundry unit. The parties are also in agree-ment with respect to a majority of the exclusions requested by theCompany.The only controversy, apart from minor issues relatingto leaders and certain foundry laborers, concerns the fringe classifi-cations of sand casting cleaners, die casting cleaners, and die castingmachine operators.The Company and the Molders would include,'while the UE would exclude, sand casting cleaners.On the other2 The Field Examiner reported that the UE had submitted 170 designations consistingof application cards, of which 100,dated largely in 1943 and 1944.including 85 dated inJuly 1944 and 6 undated;bear the names of employees on the pay roll of August 21, 1944,In the foundry unit consisting of 361 employeesThe Field Examiner further reported thata cross-check of the said 100 cards against the names of workers listed as"castingcleaners,"which classification consists of about 103 workers,and constitutes the principalissue between the parties,indicates that of the said 100 cards a total of 85 bear the namesof persons so classifiedThe parties stipulated at the hearing that both labor organizationshad representation among the employees in dispute. SPERRY GYROSCOPE COMPANY, INC.-347hand, the Company and the UE are agreed upon the exclusion of diecasting cleaners and die casting machine operators, -both of whichclassifications the Molders would include in the recognized unit offoundry employees.3The employees referred to as sand casting cleaners are identifiedon the Company's pay roll as comprising approximately 75 percent ofthe group designated thereon as "casting cleaners," a classificationwhich also includes "die casting cleaners," although the latter workunder different supervision, and perform work which is substantiallydifferent from that of sand casting cleaners. The work of said castingcleaners consists in general of preparing for subsequent machining inthe factory area, sand castings which have previously been cast bythe molders, a recognized craft group, and admittedly 'a part of thefoundry unit.Like the latter, sand casting cleaners, who are locatedin the foundry adjacent to the molders, are among the highest ratedhourly paid workers in the foundry.The specific function of sand casting cleaners is to remove foreignmatter, surplus metal, and other substances which become attachedto the sand casting in the process of its formation.The function inquestion involves five principal operations, namely, sand, blasting,sawing, chipping, grinding, filing and burring.While for the mostpart, a sand casting cleaner assigned to one of these particular stepsgenerally spends most of his time at such assignment, all such opera-tions are generally familiar to most of the sand casting cleanersthrough a company policy of rotating workers from one operation toanother according to the volume of work and the demand for eln-ployees in each operation.4Although not referred to as sand castingcleaners, employees performing many of the aforesaid operations havebeen included in appropriate units of foundry employees.5' In additionthereto, the record discloses that while sand casting cleaners were ap-parently at one time covered by plant-wide agreements,6 they havebeen included in the foundry unit under agreements between the Com-pany and the Molders since June 16, 1943. In view of the closerelationship between sand casting cleaners and the recognized foundry3The foundry unit, asidefrom the categories presentlyin dispute, has for many years beenrepresented by the Molders under a series of collective bargaining agreementsThe foundryunit as such,is distinct from a further unit of the Company's production and maintenanceemployees at its Nassau plant, which unit is currently representedby the UE asthe resultof a certification by the Board following a consent election.See Decision and Certification(2-R-3666)issued January7, 1943.4 Sand casting cleaners who are thus rotated remain unchanged with respect to super-vision, rate of pay, and general location of work.5 SeeMatter of Rosedale Foundry & Machine Company,35 N. L R B.1 ; Matter of RedJacket Manufacturing Company,36 N. L. R. B 932;Matter of Vilter Manufacturing Com-pany,44 N. L. R. B. 232;Matter of Eagle IronWorks,46 N L. R. B. 1451;andMatter ofBovaird & Seyfang Manufacturing Company, 47N.L. it. B. 1240.-6Although not specifically mentioned therein, sand casting cleanersare apparentlyincluded under earlier contracts between the Company and other labor organizationscovering all hourly paid employees. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDclassifications, together with the general practice of including infoundry units employees performing the functions of sand castingcleaners, and particularly in the light of the recent history of collectivebargaining between the Company and the Molders,7 we find that sandcasting cleaners are properly a part of the unit of foundry employees.Accordingly, we shall include them in the foundry unit hereinafterfound appropriate.With respect to the groups of employees known as die castingcleaners and die casting machine operators, it appears that these em-ployees either perform machine operations or do work closely relatedto that of machine employees.8While die casting machine operatorsproduce castings, their work is to operate electrically controlledhydraulic die casting machines and is unlike that of the molders,whose production of sand castings by hand methods in contrast withthe machine output of the -die casting machine operators, dependsupon the skill of the individual molder. Included in the work of diecasting machine operators is the setting of dies which are kept inrepair by foundry machinists whom all parties agreed should be ex-cluded from the unit of foundry employees. Insofar as the die cast-ing cleaners are concerned, the record reveals that these employeesoccupy, with respect to the die casting machine operators, a positionsimilar to that of the sand casting cleaners in relation to the moldersherein-above referred it.Die casting cleaners trim the smaller andlighter machine-made castings of the die casting machine operatorsand work with small bench tools, performing relatively less skilledoperations closely resembling those of the machine workers employedin the factory area and included in the production and maintenanceunit.In addition thereto, the evidence discloses that die castingcleaners and the die casting machine operators will, in all probability,soon be transferred from the temporary quarters which they nowoccupy in the foundry, to the machine shop area of the factory in themain building of the plant.9At the hearing, the Molders stated thatit claimed die casting cleaners and die casting machine operators onlyso long as these classifications remained in their present foundrylocation.Under the circumstances, we find that the die casting clean-ers and the die casting machine operators have interests more closelyrelated to those of the machinists in the production and maintenance7 SeeMatter of Sacramento PublishingCompany, Ltd,57 N. L. R B 1636.8Machine employees are presently included in the production and maintenance unitrepresented by the UE.U The Company indicated at the hearing that it would begin the physical transfer of diecasting cleaners and die casting machine operators to the main building prior to January1, 1945.While we have since been advised by the Regional Office that such transfer hasas yet not been commenced due to the fact that the space which these employees willoccupy requires additional work before it can be used,according to the present estimateof the Company,the actual transfer of these employee classifications and their equipmentwill begin on February 15, 1945, and will be completed by March 1, 1945. SPERRY GYROSCOPE COMPANY, INC.349unit than to the interests of the employees comprising the unit offoundry classifications.Accordingly, we shall at this timeexcludedie casting cleaners and die casting machine operators from the unitof foundry employees hereinafter found appropriate.However, ourdetermination in this respect will be subject to reexamination in theevent that the contemplated transfer of these employees is not effectedwithin a reasonable time following the issuance of the presentdecision.There remains for consideration the questions concerning the dis-position of foundry laborers and the inclusion or exclusion of leadersamong the foundry and fringe group classifications.With regard to foundry laborers, the Company and the Moldersare agreed that foundry laborers generally should be included in theunit of foundry employees.On the other hand, the UE contends thatfoundry laborers customarily working with classifications excludedfrom the foundry unit should similarly be excluded therefrom.The record reveals that, while a few laborers are at present regu-larly assigned to the functions of rough inspection and heat treating,10it is not possible in other instances to determine which laborers areregularly assigned to specific types of operations in the foundry forthe reason that laborers as a group rotate from one foundry classi-fication to another and frequently assist several different groups in asingle day, according to the needs of the particular group. In addi-tion thereto, it appears that all laborers in the foundry, i hereverlocated, report to a laborer leader who maintains a foundry labor poolfrom which laborers are assigned to various 'working groups.TheCompany, stated at the hearing that foundry laborers would not beaffected by the contemplated transfer of die casting cleaners and diecasting machine operators to the main building.Foundry laborersas a group have generally been included without distinction in appro-priate emits of foundry employees.',We find that all the foundrylaborers herein concerned have substantial interests in common withthose of the usual foundry classifications.We shall, accordingly,include them in the foundry unit hereinafter found appropriate.With respect to the question of the inclusion or exclusion of leaders,the unions contend, in opposition to the Company, that leaders in thefoundry should be included within the unit. The Company maintainsthat while the title of leader does not by itself confer supervisoryauthority,12 employees who are leaders in the foundry have authority10There is no dispute among the parties with respect to the inclusion of these recognizedfoundry occupationsMatter of DavenportRealer Corporation,39 N L. R B. 1174;Matter of National Bearing Metals Corporation,48NLRB41S12The Company admits that numerous leaders within factory classifications have nosubstantial supervisory authority. 350,DECISIONS OF NATIONAL LABOR RELATIONS BOARDto make effective recommendations with respect to the status of em-ployees and should therefore be excluded from any' unit found appro-priate in the present proceeding.The unions, on the other hand,claim that such leaders have no substantial supervisory authority andalso that they have been included under recent contracts between theMolders and the Company. However, while several witnesses testifiedas to the amount of supervision exercised by leaders over foundryemployees, they failed to refute the evidence offered by the Com-pany to the effect that foundry leaders have effective power of recom-mendation with respect to the status of such foundry employees.13In addition thereto, it appears that such leaders, whose hourly rateis at least 10 percent higher than that paid to the general workers,spend practically all their time supervising, and do no manual laborexcept in connection with the instruction of employees.Under thecircumstances, and despite the fact that foundry leaders have beenthe subject of collective bargaining between the Molders and theCompany '14 we find that all leaders in the foundry are supervisoryemployees within the meaning of our usual definition.We shall,accordingly, exclude them from the unit of foundry employees hereinafter found appropriate.We find that all employees of the Company's foundry at its Nassauplant under the jurisdiction of the general foundry foreman, includ-ing sand casting cleaners and foundry laborers, but excluding the cut-ter sharpener, inspectors first class, inspectors second class, U. R. W.inspectors,machinists first class, machinists, machinists' helpers,maintenance men first class, maintenance men second class, porters,stock clerks, tool makers first class, tool makers second class, tradeshelpers, welders, cafeteria employees, guards, timekeepers, clerical em-ployees, production control employees, die casting cleaners, die castingmachine operators, leaders, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION O1 REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-13Foundry leaders are consulted by higher supervisory employees to determine whethera worker merits an increase In pay upon periodic rate reviews.14The Company stated at the hearing that the inclusion of foundry leaders under itscontracts with the Molders had been effected over its protest. SPERRY GYROSCOPECOMPANY, INC.351tion herein,subject to the limitations and additions set forth in theDirection.The UE requests that it may appear on the ballot as "UE-CIO,Local 450, United Electrical, Radio & Machine Workers of America,CIO." The request is hereby granted.DIRECTION OF ELECTION .By virtue'of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sperry GyroscopeCompany, Inc., Great Neck, Long Island, New York, an election bysecret ballot shall be conducted as early as possible,but not later thanthirty(30) days from the date of this Direction,under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations,among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election,to determine whether they desire to be represented byLocal 87, International Molders & Foundry Workers Union of NorthAmerica, A. F. of L., or by UE-CIO, Local 450, United Electrical,Radio & Machine Workers of America, CIO,for the purposes of col-lective bargaining,or by neither.